REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 5/21/2021.
Claim(s) 4, 5, 7, 18-21, 24 and 26-50 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-3, 6, 8-17, 22-23 and 25 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 5/21/2021, with respect to the rejection of claims 1-3, 6, 8-17, 22-23 and 25 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Examiner’s Comments Regarding Subject Matter Eligibility
The claim limitation “determining, by a first device, that system information needs to be transmitted...” as noted in lines 2-4 of claim 13 is not considered as a mental process because the functions performed in the claim are not something that the human mind can practically perform.

Allowable Subject Matter
Claim(s) 1-3, 6, 8-17, 22-23 and 25 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Suzuki et al. US 20210068156, teaches a system information request transmission followed by on-demand si transmissions in respective windows corresponding to the si type (see FIG. 7).
A close reference, Li et al. US 20170265165, teaches a system information request by a UE, where the response is provided in resource zones (see FIG. 6A and para. 0048, 0073).
A close reference, Chen et al. US 20160353473, teaches a UE requesting SI, where the SI is sent through an RRC message specific to a terminal (see para. 0057, 0242).
A close reference, Murray et al. US 20170367120, teaches a UE requesting SI via data that is “piggy backed” witn a preamble (see para. 0438). 
A close reference, Tooher et al. US 20190074953, teaches a WTRU requesting system information, where the system information is transmitted based on the PRBs where the system information request was transmitted (see para. 0062, 0161).
A close reference, Gunnarsson et al. WO 2014070048, teaches a wireless terminal requesting and receiving SI information (see FIG. 2B).
A close reference, Yan et al. CN 103856923 (citations are from English translation), teaches a UE requesting and receiving system information (see para .0128).
A close reference, JP 2018504859 (citations are from English translation), teaches a UE transmitting a request for additional system information and receiving a response (see Abstract).
A close reference, Bergstrom et al. WO 2014129951, teaches a UE requesting system information (see p.10, para. 4).
A close reference, Samsung R2-163371 (Non-Patent Literature Documents citation #1, listed on IDS dated 11/15/2019), teaches a UE requesting system information (see Figures 2-3, 5).
A close reference, Zhang et al. US 20170373902 (cited in Final Rejection dated 2/22/2021), teaches an on demand request for system information with system information response is associated with PRBs (see para. 0062, 0087).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-3, 6 and 8-12, the cited prior art either alone or in combination fails to teach the combined features of:

the first indication information is first physical layer indication information, wherein the acquiring, by the first device, the first indication information transmitted by the second device comprises: acquiring, by the first device, the first physical layer indication information transmitted by the second device via a physical layer resource block corresponding to the first system information requested by the first physical layer indication information, wherein physical layer resource blocks via which the first physical layer indication information is acquired have one-to-one correspondences with pieces of first system information.

As per claim(s) 13-15, the cited prior art either alone or in combination fails to teach the combined features of:

wherein the first indication information is used to request for the system information, and the first indication information is first physical layer indication information, and wherein the first physical layer indication information transmitted by the second device is acquired via a physical layer resource block corresponding to the system information requested by the first physical layer indication information, wherein physical layer resource blocks via which the first physical layer indication information is 

As per claim(s) 16, 17, 22, 23 and 25, the cited prior art either alone or in combination fails to teach the combined features of:

the first indication information is first physical layer indication information, wherein transmitting, by the second device, the first indication information to the first device comprises: transmitting, by the second device, the first physical layer indication information through a physical layer resource block corresponding to the first system information requested by the first physical layer indication information, wherein physical layer resource blocks via which the first physical layer indication information is acquired have one-to-one correspondences with pieces of first system information
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464             

/PAUL H MASUR/Primary Examiner, Art Unit 2464